Cassoday, 0. J.
This action was commenced May 10,1897, to enjoin and restrain the city, its common council and officers, from considering any bid then pending before them, and submitted by any person or persons other than daily newspapers which had been published in the city at least two years consecutively next before the date of their respective bids, and from awarding any contract thereon, and adjudging the plaintiff to be the lowest 'bidder for publishing the proceedings of the common council in the English language for the year next ensumg April 26, 1897, and that he be entitled to the contract, and from letting the contract to any other person, and requiring them to enter into such contract with the plaintiff. The facts alleged in the complaint are substantially the same as alleged in the relation in the case of Milwaukee v. State ex rel. News Pub. Co., ante, p. 437. The preliminary injunction granted by the commissioner at the time of the commencement of this action was, by orders of the court (dated, respectively, May 12, 15, 24, and June 5, 1897), modified, but the court refused to vacate *445the same. June 5, 1897, Edward Keogh, having a contract with the city, dated August 18, 1896, for doing the “ incidental printing,” and covering the printing of the proceedings of the common council in pamphlet form, was, by order of the court and on his own motion, made a defendant herein.
The defendant city appeals from so much of the order of June 5, 1897, as refuses to vacate and set aside or modify the injunctional order made and entered May 24, 1897, and dismisses the order to show cause in that behalf made May 25,1897, and continued in force pendente lite the injunctional order made May 10, 1897, as modified by the injunctional order of May 24, 1897. The defendant Edtocord Keogh appeals from the order of the court of July 6, 1897, denying his motion to vacate and set aside the injunctional orders mentioned.
The leading facts in this case are the same as' in the mandamus case decided herewith.' The provisions of the charter applicable have been carefully considered, and the construction which we have been forced to give to those provisions has been stated in the opinion filed in that case. The con■clusions thus reached make it very obvious that the complaint in this action states no cause of action entitling the plaintiff to any of the relief demanded, or any relief. It follows that the injunctional orders were improperly granted.
By the Court.— The two orders of the circuit court appealed from are Wch reversed, and the cause is remanded for further proceedings according to law.